Case 1:19-cv-02921-AMD-RML Document 8 Filed 06/14/19 Page 1 of 3 PageID #: 50



                                         Solomon & Cramer LLP
                                          1441 Broadway, Suite 6026
                                          New York, New York 10018
                                               (t) 212-884-9102
                                               (f) 516-368-3896
                                                     --------
                                                  Andrew T. Solomon
                                                  Jennifer G. Cramer


June 14, 2019

Hon. Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Vinas v. MLJ Painting Corp., 1:19-cv-02921-AMD-RML

Dear Judge Donnelly:

This firm represents defendants MLJ Painting Corp. (“MLJ”) and Joseph Picataggi. We write to
request a pre-motion conference, pursuant to Rule 4(A)(i) to the Court’s Individual Practices, in
advance of a motion pursuant to Fed. R. Civ. P. 12(b)(1) and (6).

According to the Amended Complaint, this is a putative “FLSA collective class action” brought
by Plaintiffs seeking to recover “New York State mandated prevailing wages and supplemental
benefits as well as unpaid overtime and wage notice damages under the New York Wage Theft
Prevention Act.” ECF 5 at ¶ 1. To bring the action in this court, Plaintiffs also allege unpaid
overtime violations under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207, and invoke
the FLSA’s “collective action” provision, 29 U.S.C. § 216(b). This is the second consecutive
wage claim brought by these plaintiffs against a small business who allegedly hired them as
manual workers, and concerns an overlapping time period.1

The Amended Complaint is subject to dismissal on jurisdictional and substantive grounds. A
summary of those grounds, which defendants would present in a Rule 12 motion, are as follows:

Personal Jurisdiction. Plaintiffs filed two affidavits of service, claiming to have served a
summons on defendant MLJ via the New York State Secretary of State on May 24, 2019, see
ECF 6, and on defendant Picataggi by leaving a summons with a person of suitable age at his
address on June 5, 2019, see ECF 7. These are false filings. The Court did not issue any
summonses, and Plaintiff served unsigned summonses on MLJ and Mr. Picataggi. In addition,
Plaintiffs have failed to allege sufficient facts to establish that Mr. Picataggi was an “employer”
under the various wage statutes and he should be dismissed as a defendant. See, e.g., Ayala v.
Looks Great Servs., 2016 U.S. Dist. LEXIS 81912, *10-20 (E.D.N.Y. 2016).


1
    See Vinas v. Procida Constr. Corp., 1:18-cv-01699-DCF (Filed 2/26/28; Settled 1/11/19; Dkt. No. 43)
Case 1:19-cv-02921-AMD-RML Document 8 Filed 06/14/19 Page 2 of 3 PageID #: 51



Plaintiffs’ Failure to Allege a Claim for Unpaid Overtime Under the FLSA. The only federal
cause of action in the Amended Complaint is the fifth, which attempts to plead a claim under the
FLSA. The pleading is deficient in two respects. First, Plaintiffs have alleged no facts (just
conclusions) indicating that they were “engaged in commerce or in the production of goods for
commerce” or that defendants were “an enterprise engaged in commerce or in the production of
goods for commerce,” as required by 29 U.S.C. § 207. See Seeman v. Gracie Gardens Owners
Corp., 794 F. Supp. 2d 476, 483-84 & n.2 (S.D.N.Y. 2011); Alladin v. Paramount Mgmt., LLC,
2013 U.S. Dist. LEXIS 121949, at *15 (S.D.N.Y. Aug. 27, 2013).

Second, in order to allege a violation for unpaid overtime under 29 U.S.C. § 207, a plaintiff
“must allege sufficient factual matter to state a plausible claim that they worked compensable
overtime in a workweek longer than 40 hours.” Lundy v. Catholic Health Sys. of Long Island,
Inc., 711 F.3d 106, 114 (2d Cir. 2013). This requires the plaintiff, at a minimum, to identify “40
hours of work in a given workweek as well as some uncompensated time in excess of the 40
hours.” Id. at 114. It is not enough to simply allege, as conclusion, that a plaintiff was “not paid
for overtime hours worked.” Nakahata v. N.Y.-Presbyterian Healthcare Sys., 723 F.3d 192, 201
(2d Cir. 2013). Here, plaintiffs have not even tried to meet their pleading burden. See ECF 5 at
¶¶ 109-117.

Subject Matter Jurisdiction. Because Plaintiffs have not alleged a federal claim, the Court should
dismiss the state law claims for lack of subject matter jurisdiction pursuant to 28 U.S.C. §
1367(c).

Several of Plaintiffs’ State Law Claims are Also Deficient as a Pleading Matter. Plaintiffs
occasionally refer to, and request relief for, unpaid overtime under New York law. See, e.g.,
ECF 5 at ¶ 1, Prayer for Relief (c). However, Plaintiffs did not include any claim for such
unpaid overtime as a cause of action. In any event, Plaintiffs’ factual allegations regarding
unpaid overtime under New York law are facially insufficient to state a claim for the same
reasons they are insufficient under federal law: no particularity as to the weeks where more than
40 hours were worked. See DeJesus v. HF Mgmt. Servs., 726 F.3d 85, 89 (2d. Cir. 2013).

Plaintiff’s first cause of action is for breach of contract, alleging unpaid wages and supplemental
benefits under New York’s Prevailing Wage Law, which covers public works projects. New
York law is clear that a plaintiff may elect to pursue a claim for unpaid prevailing wages either in
an administrative forum, or in court as an action for breach of contract as a third-party
beneficiary of a public works contract. However, if a plaintiff elects to go the latter route, to
survive a motion to dismiss, the plaintiff must identify the contract and allege the provisions the
defendant allegedly breached. Maldonado v. Olympia Mech Piping & Heating Corp., 8 A.D. 2d
348, 350 (N.Y. App. Div. 2004). Plaintiffs failed to do so here. Moreover, Plaintiffs have failed
to plausibly allege any construction projects which would qualify as a public works. See ECF 5
at ¶¶ 6-7. Plaintiffs identify two purported “public projects” on which they worked: a property at
34-42 35th St., in Long Island City, and a Boys and Girls Club on 250 Bradhurst Ave., in
Manhattan. The Long Island City property is a residential condominium. The Court may take
judicial notice of this information, which is freely available on Google and Google Maps. See
Guzman v. Mel S. Harris & Assocs., LLC, 2018 U.S. Dist. LEXIS 49622, at *16 n.9 (S.D.N.Y.
Mar. 22, 2018). Plaintiffs also allege the Boys and Girls Club is “publicly funded.” An
allegation that a project is publicly funded is insufficient as a matter of law to establish it as a


                                                  2
Case 1:19-cv-02921-AMD-RML Document 8 Filed 06/14/19 Page 3 of 3 PageID #: 52



public works. National R. Passenger Corp. v. Hartnett, 169 A.D.2d 127, 132 (N.Y. App. Div.
1991).

Plaintiffs’ second cause of action is for unjust enrichment and encompasses the same
transactions and occurrences as alleged in support of their statutory claims. “[U]nder established
case law, where there is an adequate remedy at law, a court will not permit a claim in equity.”
Scarpinato v. East Hampton Point Mgmt. Corp., 2013 U.S. Dist. LEXIS 131338, at *6-7
(E.D.N.Y. Sept. 13, 2013). Because the unjust enrichment claim is simply duplicative of the
statutory claims, plaintiffs’ second cause of action should be dismissed.

The remaining causes of action (for wage notices and wage statements) are sparsely pled.
Whether they meet the pleading standards is an academic point as subject matter jurisdiction is
lacking.

Conclusion. The Amended Complaint, as it currently stands, is insufficiently pleaded and
without jurisdiction. We, therefore, request a pre-motion conference in anticipation of a planned
motion to dismiss.

Respectfully yours,

/s/Andrew T. Solomon

Andrew T. Solomon
asolomon@solomoncramer.com




                                                3
